IN THE SUPREME COURT OF THE STATE GF DELAWARE

COTY EDGAR, §
§ No. 21 , 2017
Defendant Below, §
Appellant, § Court BeloW_Superior Court
§ of the State of DelaWare
v. §
§ Cr. ID No. 1508012447
STATE OF DELAWARE, §
§
Plaintiff BeloW, §
Appellant. §

Submitted: Novernber 1, 2017
Decided: November l4, 2017

Before VAUGHN, SEITZ, and TRAYNOR, Justices.
0 R D E R

This 14th day of November, 2017, having considered the briefs and the record
beloW, it appears to the Court that:

(1) On August 16, 2015, While on patrol, a Wilrnington police officer
observed a maroon Kia Forte traveling Westbound in the fourteen-hundred block of
West 4th Street in Wilrnington. After noticing the vehicle’S registration sticker Was
“partially obscured by a frame,”l the officer conducted a traffic stop.2 The officer
approached the driver, Coty Edgar, and requested his license, registration, and proof

of insurance. Edgar in turn provided the Officer With a State of Delavvare

 

1 App. to Opening Br. A04l, A043 (containing photographs of the license plate).
2 App. A033, A099.

identification card. Noticing “nervous” behavior, the Officer then asked Edgar for
his permission to search the vehicle. Edgar consented

(2) Upon searching the vehicle, the officer discovered a plastic shopping
bag in the trunk. The officer opened the bag and found a black case, “consistent
with a case that a gun Would be stored in.”3 The Officer opened the case and
discovered thirty-two rounds of ammunition and a handgun. Edgar asserted that
the weapon belonged to his girlfriend. At the police station, however, Edgar stated,
“I was the one that took the gun from the apartment, placed it in the trunk of our
vehicle.”4

(3) Prior to trial, Edgar filed a motion to suppress, asserting that the police
had no legal basis to stop his vehicle as no information on the license plate was
obscured or concealed within the meaning of 21 Del C. § 2126. Edgar, therefore,
requested that the Superior Court suppress the handgun and ammunition as fruit of
the poisonous tree. The Superior Court denied the motion.

(4) Following a two-day jury trial, Edgar was convicted of (i) Possession
of _a Firearm by a Person Prohibited; and (ii) Possession of Ammunition by a Person

Prohibited. As to the former conviction, the court sentenced Edgar to ten years’

imprisonment, suspended after five years, followed by probation. As to the latter,

 

3 App. A103.
4 App. A170.

the court sentenced Edgar to five years’ imprisonment, suspended for one year at
supervision Level III.

(5) Edgar asks this Court to reverse his convictions and remand this case
for a new trial, contending that the Superior Court erred in its construction of 21 Del
C. § 2l26(c)(l), a statute prohibiting, among other things, the placement of material
around license plates that conceals or obscures any information on the plate,
including the registration sticker.

(6) The Superior Court’s determination that the arresting officer possessed
a reasonable and articulable suspicion to stop Edgar’s vehicle presents issues of law
and fact.5 We review the trial judge’s legal conclusions de novo for errors in
formulating or applying legal precepts6 We review the trial judge’s factual findings
under an abuse-of-discretion standard.7 As a general matter, we will not disturb a
trial judge’s factual findings if they are supported by competent evidence, especially
when they are based on the credibility of a witness.8

(7) 21 Del C. § 2l26(c)(l) provides:

No number plate, or any portion thereof, shall be covered with any

tinted material, nor shall any other material be placed on or around a

number plate which would conceal and/or obscure any information

contained thereon, including the registration expiration sticker. Plate
frames that do not conceal and/or obscure any information contained

 

5 See Jones v. State, 745 A.2d 856, 860 (Del. 1999).

6 Lopez-Vazquez v. State, 956 A.2d 1280, 1284-85 (Del. 2008).

7 See id. at 1285.

3 McGonigle v. State, 568 A.2d 1072, 1989 WL 154709, at *2 (Del. 1989) (unpublished table
decision).

3

on the plate, including the registration expiration sticker, are not
prohibited by this section.

(8) Although Edgar has chosen to focus his argument on appeal on the
definition of “obscure” applied by the Superior Court, the resolution of his motion
and this appeal turns on two facts. First, it is undisputed that there was a decorative
frame on top of the license plate in question and that the frame covered at least a
portion of the registration sticker. Second, the trial judge found the arresting
officer’s testimony “wholly credible”_that, because of the frame, she could not
discern from a distance of approximately fifteen feet away whether the registration
sticker had expired.

(9) Those two findings_that the officer was unable to discern the contents
of the sticker and that this inability was caused by the frame_- provide adequate
support for the Superior Court’s legal conclusion that the officer had a reasonable
and articulable suspicion of wrongdoing sufficient to justify the detention of Edgar’s
vehicle. Because those two findings were based on the trial judge’s assessment of
the officer’s credibility and are supported by competent evidence, they do not

constitute an abuse of discretion, and there is no basis to disturb them on appeal.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

BY THE COURT:

/s/ Garv F. T raynor
Justice